Exhibit 10.3
 
CONFIDENTIAL
Execution copy


CONFIDENTIAL BTC LENDING PROGRAM PARTICIPATION AGREEMENT
This CONFIDENTIAL BTC LENDING PROGRAM PARTICIPATION AGREEMENT (this “Agreement”)
is entered into on March 12, 2018 (the “Effective Date”), by and between Yield
Endurance, Inc., a New Jersey corporation with an office at 101 Hudson Street,
21st Floor, Jersey City, New Jersey 07302 (the “Company”), and Madison Partners,
LLC, a Delaware limited liability company having a primary place of business at
200 S. Wacker Dr. Suite 3211, Chicago, IL, 60606 (“Madison”).
RECITALS
WHEREAS, Madison owns certain business methods, licenses and techniques
associated with Bitcoin assets (“BTC”) for loan to third parties and wishes to
grant to the Company the non-exclusive right to utilize its methods and
techniques to identify, qualify and loan BTC to third parties; and
WHEREAS, the Company owns BTC and wishes to engage in the business of BTC
lending through Madison for such purposes.
NOW IT IS THEREFORE RESOLVED, that in consideration for the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties agree as set forth
herein.
AGREEMENT
1. Definitions
“Affiliate” means, with respect to any Person (as defined herein), any other
Person that directly, or through one or more intermediaries, controls or is
controlled by or is under common control with such Person.  For purposes of this
Agreement, “control” shall mean, as to any Person, the power to direct or cause
the direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract or otherwise (and the terms
“controlled by” and “under common control with” shall have correlative
meanings).
“Bitcoin” means the type of virtual currency based on an open source
cryptographic protocol existing on the Bitcoin Network.
“Bitcoin Address” means an identifier of 26-34 alphanumeric characters that
represents a possible destination for a transfer of Bitcoin.
“Business Day” means a day when banks are open for business in the State of
Illinois excluding weekends.
“Company’s Initial Return” means ten (10%) percent of the Participation Income
(as defined herein) in any calendar month or partial month (either a “Calendar
Month”).
“Company Participation Percentage” for any particular Calendar Month means fifty
(50%) percent of the Participation Income in excess of ten (10%) percent during
any Calendar Month, in each case.
1

--------------------------------------------------------------------------------

“Deductible Expenses,” for any particular Calendar Month, means all
out-of-pocket costs incurred by Madison  or its Affiliates where such costs are
directly incurred from BTC lending on behalf of the Company, including, payments
to miners  and taxing authorities for taxes other than income taxes.
“Lender” means ____________.
“Madison Participation Percentage” for any particular Calendar Month means fifty
(50%) percent of the Participation Income in excess of ten (10%) percent during
any Calendar Month, in each case.
“Participation Income” for any particular Calendar Month means Madison’s  gross
fees received for such Calendar Month as a result of BTC lending solely
attributable to BTC delivered by or on behalf of the Company minus the
Deductible Expenses.  All calculations of “Participation Income” shall be made
in accordance with U.S. generally accepted accounting principles as in effect
from time to time.
“Person” means a person, corporation, partnership, limited liability company,
joint venture, trust or other entity or organization.
2. DEPOSIT OF BTC
2.1             The Company (as bailor) shall deliver or cause to be delivered
BTC in an initial amount valued at $5 million in United States dollars on the
later of the Effective Date or the date of delivery to Madison’s BTC wallet in
accordance with instructions provided by Madison (as bailee) to the Company.  At
or before the delivery, the Company shall deliver or cause to be delivered to
Madison the necessary private keys to the BTC on the blockchain so that Madison
can perform its duties under this Agreement.
2.2             Madison shall use its best efforts to use the BTC delivered by
or on behalf of the Company to lend such BTC to such third parties (the
“Borrowers”) in exchange for fees paid by Borrowers to Madison, pursuant to one
or more Master Bitcoin Loan Agreements entered into by and between Madison and
third-parties substantially in the form approved by the Company (each a “Master
Bitcoin Loan Agreement” and collectively, the “Master Bitcoin Loan
Agreements”).  Madison shall deliver or cause to be delivered to the Company,
any and all documents received in support of a Master Bitcoin Loan Agreement. 
The Company shall have the right in its sole and absolute discretion to veto any
loans to be made to the Borrowers by providing notice within one Business Day
after receipt of any proposed Master Bitcoin Loan Agreement and supporting
documentation.
2.3             The Company agrees and understands that neither Madison nor any
of its Affiliates makes any promises or commitments relating to the
profitability of Madison’s lending efforts.  Madison may terminate and suspend
or discontinue all BTC lending activities in the event that any consent or
approval is required to undertake such activities.
2.4.            Participation Payments.
(a)                 Madison will (i) wire transfer to the Company within five
days following the end of each Calendar Month such account as specified in
writing by an authorized
2

--------------------------------------------------------------------------------

Company representative, an amount equal to:  the applicable Company Initial
Return plus the Company Participation Percentage for the most recently completed
Calendar Month (“Participation Payments”) which shall be maintained in a
segregated account not subjected to the claims of any creditors except those
creditors who are (A) Borrowers under the Master Bitcoin Loan Agreements  or,
(B) the Company and (ii) allocate to itself an amount equal to the Madison
Participation Percentage.  Madison will provide the Company with a calculation
of the amount due per this Section 2.4 providing sufficient detail to permit the
Company to verify the accuracy of such calculation (the “Calculation
Statement”).  Any disputes with respect to the calculation of any payment
amounts in this Section 2.4 shall be resolved by means of the process set forth
in this Section 2.4.
(b)                 Madison shall keep full, clear and accurate records with
respect to the Participation Income and Participation Payments as required in
this Section 2.3 and shall furnish any information which the Company or its
auditors may reasonably prescribe from time to time to enable the Company to
verify the proper Participation Payments due under this Agreement.  Madison
shall retain such records with respect to the Participation Payments for at
least five (5) years from each such payment.  The Company shall have the right,
twice in any calendar year, to make an examination, during normal business
hours, of all records and accounts bearing upon the amount of Participation
Payments payable to it under this Agreement.  Prompt adjustment shall be made to
compensate for any errors or omissions disclosed by such examination.  The
Company shall be responsible for all of its costs of any such audit unless the
audit reveals an underpayment by Madison of at least $10,000 for the audited
period.  In such an event, Madison shall be responsible for the Company’s costs
of the audit, including all professional fees incurred.  In the event that
following delivery of a monthly report or a report from the Company’s auditors,
it is determined that there was an underpayment or an overpayment, the
delinquent party shall promptly make a payment of underpayment or overpayment
within ten (10) days to the other party.
(c)                 If a dispute arises with respect to the amounts due per this
Section 2.4, the parties will negotiate the matter in good faith during a four
(4) week period.  If a dispute remains after such good faith negotiations, the
parties will as expeditiously as possible (in any event within sixty (60) days)
seek mediation to resolve the remaining matters.  If no agreement is reached,
the parties may exercise all rights available hereunder at law or in equity.
3. Closing, Delivery and Payment
3.1             Closing.  The Closing of the transactions contemplated by this
Agreement shall take place at the offices of Sichenzia Ross Ference Kesner LLP,
at 10:00 a.m., Eastern Time, on such date all closing conditions have been
satisfied, or at such other place, time or date as may be mutually agreed upon
in writing by Madison and the Company (the “Closing Date”).  The Closing shall
occur only upon the satisfaction or waiver of the conditions required by (i)
Madison as set forth in Section 5.1 hereof (other than those conditions that by
their nature are to be satisfied or waived at the Closing, but subject to the
satisfaction or waiver of those conditions); (ii) the Company as set forth in
Section 5.2 hereof (other than those conditions that by their nature are to be
satisfied or waived at the Closing, but subject to the satisfaction or waiver of
those conditions).
3

--------------------------------------------------------------------------------

4. Termination, Term
4.1             This Agreement may be terminated at any time prior to the
Closing:
(a)                 by mutual written consent of Madison and the Company;
(b)                 by Madison, if the Closing has not occurred by 5:00 p.m.,
Eastern Time, on the Closing Date; or
(c)                 by Madison, on thirty (30) days prior written notice.
4.2             This Agreement may be terminated at any time following the
Closing by the Company on 30 days’ prior written notice only if the party which
holds a security interest pursuant to that certain Original Issue Discount
Secured Demand Promissory Note made by the Company in favor of the Lender (the
“Note”) makes a demand for payment under the Note.
4.3             Procedure Upon Termination.
(a)                 Madison shall immediately suspend the extension of loans of
BTC under this Agreement by or on behalf of the Company and cause to be
redelivered to the Company all BTC initially delivered by the Company pursuant
to Section 2.1 of this Agreement; provided however, to the extent that the term
of a Master Bitcoin Loan Agreement with a third party has not yet expired,
Madison shall immediately on expiration of such Master Bitcoin Loan Agreement
redeliver such BTC to the Company.  In the event, the BTC has been loaned in an
Open deal as defined in the Master Bitcoin Agreement, Madison shall exercise the
Callable Option and immediately redeliver such BTC to the Company. Madison
agrees that the Company shall be a third party beneficiary under each of the
Master Bitcoin Loan Agreements.
(b)                 Upon termination pursuant to this Article 4, Madison shall
pay the Company’s Initial Return and Company Participation Percentage as
provided herein.
4.4             This Agreement shall remain in effect for so long as:
(a) the Company’s Note is outstanding to Lender (the “Term”);
(b) as the Parties may mutually agree.
5. Closing Conditions
5.1             Conditions to Madison’s Obligation to Close.  Madison’s
obligation to consummate the transactions contemplated hereby is subject to the
satisfaction or waiver on or prior to the Closing Date of the following
conditions:
(a)                 The Company shall have performed in all material respects
all of the covenants and agreements required to be performed by it under this
Agreement at or prior to the Closing.
(b)                 The Company shall have entered into one or more arrangements
to borrow five million ($5,000,000) in BTC and the closing of the transactions
contemplated in that
4

--------------------------------------------------------------------------------

certain Note Purchase Agreement dated as of the date hereof, by and between the
Company and the Lender (the “Note Purchase Agreement”).
6. Covenants
6.1             Further Assurances.  Madison covenants and agrees that after the
Closing Date, it will upon request, and without further consideration, execute
and deliver to the Company any other documents and materials, and take any
further actions (including using commercially reasonable efforts to ensure the
cooperation of Madison), that are reasonably necessary for the Company to
monitor the business of Madison as contemplated herein.
6.2             Conduct of Business.  From the Effective Date through the later
of the Closing Date or the termination of this Agreement in accordance with the
terms herein, except as otherwise contemplated by this Agreement or required by
law, without the Company’s consent, Madison shall not, and shall cause its
Affiliates not to:
(a)                 lend, grant or permit any encumbrance under or with respect
to any BTC delivered by the Company pursuant to Section 2.1 of this Agreement,
except those loans, grants or encumbrances which may occur solely by virtue of
Madison’s duties under Section 2.2 hereof;
(b)                 waive, release, assign, settle or compromise any loan or any
cause of action to the extent that such waiver, release, assignment, settlement
or compromise imposes any obligation, whether contingent or realized, that will
bind the Company after the Closing Date;
(c)                 fail to make any filing, pay any fee, or take any other
action necessary to maintain the ownership, validity and enforceability of any
loan, grant or encumbrance of any BTC that is a loan to a Borrower under any the
Master Bitcoin Loan Agreements, including using reasonable best efforts to
preserve any and all claims under any intellectual property including any patent
subject to reexamination (if any);
(d)                 engage in a loan of the BTC unless the Borrower under the
Master Bitcoin Loan Agreement has first deposited into a segregated account
solely used for fees and collateral relating to the BTC owned by the Company a
sum in United States dollars equal to 100% of the value in dollars of the BTC
which is being lent to a Borrower by Madison;
(e)                 initiate any action under or with respect to any of the
loans, grants or encumbrances; or
(f)                  enter into any binding agreement or commitment to take any
of the foregoing actions.
6.3             Public Announcements.  Except as otherwise required by law or by
any applicable Trading Market (as defined in the Note Purchase Agreement), no
party shall issue any press release or make other public statements with respect
to the transactions contemplated by this Agreement or identifying the other
party by name without the prior written consent of
5

--------------------------------------------------------------------------------

such party.  Further, if either party is required by law or by any applicable
Trading Market to issue a press release or other public statement, such party
will provide the other party to the extent practicable an advance copy of the
press release or public statement and allow such other party to review and
propose comments to the press release or public statement.
6.4             Tax Matters.  All sales, use, transfer, business and occupation,
documentary, stamp, registration, excise, value added and similar taxes and fees
(including any penalties and interest) incurred in connection with the payments
required hereunder and any related transaction documents shall be borne and paid
by Madison when due.  Madison shall, at its own expense, timely prepare and file
any tax return or other document required with respect to such taxes or fees
(and the Company shall cooperate with respect thereto as necessary).
7. Representations and Warranties
7.1             Madison hereby represents and warrants to the Company that as of
the Closing Date and throughout the Term:
(a)                 Organization and Qualification.  Madison is and shall
continue to be an entity duly incorporated or otherwise organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or organization, with the requisite power and authority to own and
use its properties and assets and to carry on its business as currently
conducted.  Madison is not and will not be in violation nor default of any of
the provisions of its certificate or articles of incorporation, bylaws or other
organizational or charter documents.  Madison is and shall remain duly qualified
to conduct its business and is in good standing as a foreign corporation or
other entity in each jurisdiction in which the nature of the business conducted
or property owned by it makes such qualification necessary, except where the
failure to be so qualified or in good standing, as the case may be, could not
have or reasonably be expected to result in: (i) a material adverse effect on
the legality, validity or enforceability of this Agreement, (ii) a material
adverse effect on the results of operations, assets, business, prospects or
condition (financial or otherwise) of Madison, or (iii) a material adverse
effect on Madison’s ability to perform in any material respect on a timely basis
its obligations under this Agreement (any of (i), (ii) or (iii), a “Material
Adverse Effect”) and, no proceeding has been or will have been instituted in any
such jurisdiction revoking, limiting or curtailing or seeking to revoke, limit
or curtail such power and authority or qualification.
(b)                Authorization; Enforcement.  Madison has and will continue to
have the requisite corporate power and authority to enter into and to consummate
the transactions contemplated by this Agreement and otherwise to carry out its
obligations hereunder and thereunder.  The execution and delivery of this
Agreement by Madison and the consummation by it of the transactions contemplated
hereby and thereby have been and will continue to be duly authorized by all
necessary action on the part of Madison and no further action is or will be
required by Madison, the Board of Directors or Madison’s stockholders in
connection herewith or therewith.  This Agreement and each other transaction
document to which it is a party has been (or upon delivery will have been) duly
executed by Madison and, when delivered in accordance with the terms hereof and
thereof, will constitute the valid and binding obligation of Madison enforceable
against it in accordance with its terms, except: (i) as limited by general
equitable principles and applicable bankruptcy, insolvency, reorganization,
liquidation moratorium and other laws
6

--------------------------------------------------------------------------------

of general application affecting enforcement of creditors’ rights generally,
(ii) as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.
(c)                 No Conflicts.  The execution, delivery and performance by
Madison of this Agreement and the other transaction documents to which it is a
party, the receipt of BTC from the Company and the lending of BTC to Borrowers
hereunder and the consummation by it of the transactions contemplated hereby and
thereby to which it is a party do not and will not: (i) conflict with or violate
any provision of Madison’s or any Subsidiary’s certificate or articles of
incorporation, bylaws or other organizational or charter documents, (ii)
conflict with, or constitute a default (or an event that with notice or lapse of
time or both would become a default) under, result in the creation of any lien
upon any of the properties or assets of Madison, or give to others any rights of
termination, amendment, acceleration or cancellation (with or without notice,
lapse of time or both) of, any agreement, credit facility, debt or other
instrument (evidencing a Madison debt or otherwise) or other understanding to
which Madison is a party or by which any property or asset of Madison is bound
or affected, or (iii) conflict with or result in a violation of any law, rule,
regulation, order, judgment, injunction, decree or other restriction of any
court or governmental authority to which Madison is subject (including federal
and state securities laws and regulations), or by which any property or asset of
Madison is bound or affected; except in the case of each of clauses (ii) and
(iii), such as could not have or reasonably be expected to result in a Material
Adverse Effect.
(d)                 Filings, Consents and Approvals. Madison is and will not be
required to obtain any consent, waiver, authorization or order of, give any
notice to, or make any filing or registration with, any court or other
provincial or foreign or domestic federal, state, local or other governmental
authority or other person or entity in connection with the execution, delivery
and performance by Madison of the transaction documents.
(e)                 Litigation. To the knowledge of Madison, there is no action,
suit, inquiry, notice of violation, proceeding or investigation pending or, to
the knowledge of Madison, threatened against or affecting Madison, any
Affiliates or any of their respective properties before or by any court,
arbitrator, governmental or administrative agency or regulatory authority
(federal, state, county, local or foreign) (collectively, an “Action”) that
would, if there were an unfavorable decision, have or reasonably be expected to
result in a Material Adverse Effect, nor to the knowledge of Madison  is there
any reasonable basis for any such Action that would, if there were an
unfavorable decision, have or reasonably be expected to result in a Material
Adverse Effect.  To the knowledge of Madison, there is not pending or
contemplated, any investigation by the United States Securities and Exchange
Commission involving Madison or, to the knowledge of Madison, any current or
former director or officer of Madison, nor any current or former officer,
director, control person, principal shareholder, or creditor with respect to the
relationship of any of the foregoing to Madison or any of its Affiliates.
(f)                  Compliance.  To Madison’s knowledge, neither Madison: (i)
is in default under or in violation of (and no event has occurred that has not
been waived that, with notice or lapse of time or both, would result in a
default by Madison under), nor has Madison received notice of a claim that it is
in default under or that it is in violation of,
7

--------------------------------------------------------------------------------

any indenture, loan or credit agreement or any other agreement or instrument to
which it is a party or by which it or any of its properties is bound (whether or
not such default or violation has been waived), (ii) is in violation of any
judgment, decree or order of any court, arbitrator or other governmental
authority or (iii) is or has been in violation of any statute, rule, ordinance
or regulation of any governmental authority, including without limitation all
foreign, federal, state and local laws relating to lending, money laundering,
blockchain related matters including cryptocurrency laws or initial coin
offerings, taxes, environmental protection, occupational health and safety,
product quality and safety and employment and labor matters, except in each case
as would not reasonably be expected to result in a Material Adverse Effect. 
Madison has all required licenses and permits necessary to carry out its current
and proposed business, except where the failure to have such licenses or permits
would not result in a Material Adverse Effect.  Madison further acknowledges and
agrees that it shall not take any action that would subject Madison or the
Company to comply with any applicable New York BitLicense or any other
applicable New York State regulatory license or permits.
(g)                 Reserved.
(h)                 Licenses.  Madison has all licenses and permits necessary to
carry out its obligations and duties with respect to the Company and Borrowers
under this Agreement, except where the failure to have a license or permit will
not have a Material Adverse Effect upon Madison or the Company.
(i)                  No Other Representations or Warranties.  Except as
expressly provided in this Section 7.1, Madison makes no other representations
and/or warranties of any kind, either express or implied, statutory, by usage of
trade, custom of dealing, or otherwise, and Madison specifically disclaims any
implied representations and/or warranties of merchantability, satisfactory
quality or fitness for a particular purpose.
7.2             The Company hereby represents and warrants to Madison that as of
the Closing Date and throughout the Term:
(a)                 Organization and Qualification.  The Company is and shall
continue to be an entity duly incorporated or otherwise organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or organization, with the requisite power and authority to own and
use its properties and assets and to carry on its business as currently
conducted.  The Company is not and will not be in violation nor default of any
of the provisions of its certificate or articles of incorporation, bylaws or
other organizational or charter documents.  The Company is and shall remain duly
qualified to conduct its business and is in good standing as a foreign
corporation or other entity in each jurisdiction in which the nature of the
business conducted or property owned by it makes such qualification necessary,
except where the failure to be so qualified or in good standing, as the case may
be, could not have or reasonably be expected to result in: (i) a material
adverse effect on the legality, validity or enforceability of this Agreement,
(ii) a material adverse effect on the results of operations, assets, business,
prospects or condition (financial or otherwise) of the Company, or (iii) a
material adverse effect on the Company’s ability to perform in any material
respect on a timely basis its obligations under this Agreement (any of (i), (ii)
or (iii), a “Company Material Adverse Effect”)
8

--------------------------------------------------------------------------------

and, no proceeding has been or will have been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification.
(b)                Authorization; Enforcement.  The Company has and will
continue to have the requisite corporate power and authority to enter into and
to consummate the transactions contemplated by this Agreement and otherwise to
carry out its obligations hereunder and thereunder.  The execution and delivery
of this Agreement by the Company and the consummation by it of the transactions
contemplated hereby and thereby have been and will continue to be duly
authorized by all necessary action on the part of the Company and no further
action is or will be required by the Company, the Board of Directors or the
Company’s stockholders in connection herewith or therewith.  This Agreement and
each other transaction document to which it is a party has been (or upon
delivery will have been) duly executed by the Company and, when delivered in
accordance with the terms hereof and thereof, will constitute the valid and
binding obligation of the Company enforceable against it in accordance with its
terms, except: (i) as limited by general equitable principles and applicable
bankruptcy, insolvency, reorganization, liquidation moratorium and other laws of
general application affecting enforcement of creditors’ rights generally, (ii)
as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.
(c)                 No Conflicts.  The execution, delivery and performance by
the Company of this Agreement and the other transaction documents to which it is
a party, the receipt of BTC from the Lender and the consummation by it of the
transactions contemplated hereby and thereby to which it is a party do not and
will not: (i) conflict with or violate any provision of the Company’s or any
Subsidiary’s certificate or articles of incorporation, bylaws or other
organizational or charter documents, (ii) conflict with, or constitute a default
(or an event that with notice or lapse of time or both would become a default)
under, result in the creation of any lien upon any of the properties or assets
of the Company, or give to others any rights of termination, amendment,
acceleration or cancellation (with or without notice, lapse of time or both) of,
any agreement, credit facility, debt or other instrument (evidencing a Company
debt or otherwise) or other understanding to which the Company is a party or by
which any property or asset of the Company is bound or affected, or (iii)
conflict with or result in a violation of any law, rule, regulation, order,
judgment, injunction, decree or other restriction of any court or governmental
authority to which the Company is subject (including federal and state
securities laws and regulations), or by which any property or asset of the
Company is bound or affected; except in the case of each of clauses (ii) and
(iii), such as could not have or reasonably be expected to result in a Company
Material Adverse Effect.
(d)                 Filings, Consents and Approvals.  The Company is and will
not be required to obtain any consent, waiver, authorization or order of, give
any notice to, or make any filing or registration with, any court or other
provincial or foreign or domestic federal, state, local or other governmental
authority or other person or entity in connection with the execution, delivery
and performance by the Company of the transaction documents.
9

--------------------------------------------------------------------------------

(e)                 Litigation.  To the knowledge of The Company, there is no
action, suit, inquiry, notice of violation, proceeding or investigation pending
or, to the knowledge of the Company, threatened against or affecting the
Company, any Affiliates or any of their respective properties before or by any
court, arbitrator, governmental or administrative agency or regulatory authority
(federal, state, county, local or foreign) (collectively, a “Company Action”)
that would, if there were an unfavorable decision, have or reasonably be
expected to result in a Company Material Adverse Effect, nor to the knowledge of
the Company is there any reasonable basis for any such Company Action that
would, if there were an unfavorable decision, have or reasonably be expected to
result in a Company Material Adverse Effect.  To the knowledge of the Company,
there is not pending or contemplated, any investigation by the United States
Securities and Exchange Commission involving the Company or, to the knowledge of
the Company, any current or former director or officer of the Company, nor any
current or former officer, director, control person, principal shareholder, or
creditor with respect to the relationship of any of the foregoing to the Company
or any of its Affiliates.
(f)                  Compliance.  To the Company’s knowledge, neither the
Company: (i) is in default under or in violation of (and no event has occurred
that has not been waived that, with notice or lapse of time or both, would
result in a default by the Company under), nor has the Company received notice
of a claim that it is in default under or that it is in violation of, any
indenture, loan or credit agreement or any other agreement or instrument to
which it is a party or by which it or any of its properties is bound (whether or
not such default or violation has been waived), (ii) is in violation of any
judgment, decree or order of any court, arbitrator or other governmental
authority or (iii) is or has been in violation of any statute, rule, ordinance
or regulation of any governmental authority, including without limitation all
foreign, federal, state and local laws relating to lending, money laundering,
blockchain related matters including cryptocurrency laws or initial coin
offerings, taxes, environmental protection, occupational health and safety,
product quality and safety and employment and labor matters, except in each case
as would not reasonably be expected to result in a Company Material Adverse
Effect.  The Company has all required licenses and permits necessary to carry
out its current and proposed business, except where the failure to have such
licenses or permits would not result in a Company Material Adverse Effect.
(g) No Other Representations or Warranties.  Except as expressly provided in
this Section 7.2, the Company makes no other representations and/or warranties
of any kind, either express or implied, statutory, by usage of trade, custom of
dealing, or otherwise.
7.3             Survival.  The representations, warranties, covenants and
agreements of the parties contained in this Agreement shall survive the Closing
and continue in full force and effect until the later of (i) the second
anniversary of the Closing Date, or (ii) so long as the Note is outstanding to
the Lender.  All covenants or agreements of the parties that are to be performed
in whole or in part after the Closing Date shall survive for the period provided
in such covenants or agreements, if any, or until fully performed.
10

--------------------------------------------------------------------------------

8. Miscellaneous
8.1             Governing Law. This Agreement shall be governed by, and
construed and enforced in accordance with, the laws of the State of Illinois. 
EACH OF THE PARTIES HERETO HEREBY CONSENTS TO THE EXCLUSIVE JURISDICTION OF, AND
VENUE IN, ANY FEDERAL OR STATE COURT OF COMPETENT JURISDICTION LOCATED IN COOK
COUNTY, STATE OF ILLINOIS, SOLELY IN RESPECT OF THE INTERPRETATION AND
ENFORCEMENT OF THE PROVISIONS OF THIS AGREEMENT AND IN RESPECT OF THE
TRANSACTIONS CONTEMPLATED HEREIN, AND HEREBY WAIVES, AND AGREES NOT TO ASSERT,
AS A DEFENSE IN ANY ACTION FOR THE INTERPRETATION OR ENFORCEMENT HEREOF, THAT IT
IS NOT SUBJECT THERETO OR THAT SUCH ACTION MAY NOT BE BROUGHT OR IS NOT
MAINTAINABLE IN SAID COURTS OR THAT THE VENUE THEREOF MAY NOT BE APPLICABLE OR
THAT THIS AGREEMENT MAY NOT BE ENFORCED IN OR BY SAID COURTS, AND THE PARTIES
HERETO IRREVOCABLY AGREE THAT ALL CLAIMS WITH RESPECT TO SUCH ACTION SHALL BE
HEARD AND DETERMINED IN SAID COURTS.  THE PARTIES HEREBY CONSENT TO AND GRANT
ANY SUCH COURT JURISDICTION OVER THE PERSON OF SUCH PARTIES AND OVER THE SUBJECT
MATTER OF SUCH DISPUTE.
8.2             LIMITATION ON CONSEQUENTIAL DAMAGES.  EXCEPT IN THE CASE OF
FRAUD, NEITHER PARTY SHALL BE LIABLE TO THE OTHER FOR LOSS OF PROFITS, OR ANY
SPECIAL, CONSEQUENTIAL OR INCIDENTAL DAMAGES, HOWEVER CAUSED, KNOWN OR UNKNOWN,
ANTICIPATED OR UNANTICIPATED, EVEN IF ADVISED OF THE POSSIBILITY OF SUCH DAMAGE.
THE PARTIES ACKNOWLEDGE THAT THESE LIMITATIONS ON POTENTIAL DAMAGES WERE AN
ESSENTIAL ELEMENT IN SETTING CONSIDERATION UNDER THIS AGREEMENT.
8.3             RESERVED.
8.4             Confidentiality. Except as otherwise provided in Section 6.3,
from and after the Closing, the parties shall not (and shall cause their
respective agents and/or Affiliates not to) use or disclose any information
concerning this Agreement or the transactions contemplated herein to any third
party except (i) with the prior written consent of the other party; (ii) to any
governmental body having jurisdiction to require disclosure or to any arbitral
body, to the extent required by same; (iii) as otherwise may be required by law
or legal process, including to legal and financial advisors in their capacity of
advising a party in such matters; (iv) during the course of litigation, so long
as the disclosure of such terms and conditions are restricted in the same manner
as is the confidential information of other litigating parties; or (v) in
confidence to its legal counsel, accountants, banks and financing sources and
their advisors in the normal course of business or in connection with strategic
or financial transactions; provided that, in (ii) through (v) above, (a) each
party shall use all legitimate and legal means available to minimize the
disclosure to third parties, including seeking a confidential treatment request
or protective order whenever appropriate or available; and (b) except for
permitted disclosures to legal and financial advisors and accountants, a party
shall provide the other party with at least ten (10) Business Days’ prior
written notice of such disclosure.
8.5             Entire Agreement.  The terms and conditions of this Agreement,
including its exhibits, constitutes the entire agreement between the parties
with respect to the subject matter
11

--------------------------------------------------------------------------------

hereof, and merges and supersedes all prior and contemporaneous oral agreements,
understandings, negotiations and discussions.  Neither of the parties shall be
bound by any conditions, definitions, warranties, understandings, or
representations with respect to the subject matter hereof other than as
expressly provided herein or in any of the transactions documents in connection
herewith.  The section headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.  No amendments or modifications shall be effective unless in
writing signed by authorized representatives of both parties.  These terms and
conditions will prevail notwithstanding any different, conflicting or additional
terms and conditions, which may appear on any, acknowledgment or other writing
not expressly incorporated into this Agreement.  This Agreement may be executed
in two (2) or more counterparts, all of which, taken together, shall be regarded
as one and the same instrument.
8.6             Notices.  All notices required or permitted to be given
hereunder shall be in writing, shall make reference to this Agreement, and shall
be delivered by hand, or dispatched by prepaid air courier or by email,
addressed as follows:
If to Madison
Madison Partners, LLC
 
If to the Company
Yield Endurance, Inc.
101 Hudson Street, 21st Floor
Jersey City, New Jersey 07302
Email: david@sportendurancehq.com
Attention: Mr. David Lelong
 

Such notices shall be deemed served when received by addressee or, if delivery
is not accomplished by reason of some fault of the addressee, when tendered for
delivery.  Either party may give written notice of a change of address and,
after notice of such change has been received, any notice or request shall
thereafter be given to such party at such changed address.
8.7             Relationship of Parties.  The parties hereto are independent
contractors.  Neither party has any express or implied right or authority to
assume or create any obligations on behalf of the other or to bind the other to
any contract, agreement or undertaking with any third party.  Nothing in this
Agreement shall be construed to create a partnership, joint venture, employment
or agency relationship between Madison and the Company.
8.8             Severability.  The terms and conditions stated herein are
declared to be severable.  If any paragraph, provision, or clause in this
Agreement shall be found or be held to be invalid or unenforceable in any
jurisdiction in which this Agreement is being performed, the remainder of this
Agreement shall be valid and enforceable and the parties shall use good faith to
negotiate a substitute, valid and enforceable provision which most nearly
effects the parties’ intent in entering into this Agreement.
8.9             Waiver.  Failure by either party to enforce any term of this
Agreement shall not be deemed a waiver of future enforcement of that or any
other term in this Agreement.
12

--------------------------------------------------------------------------------

8.10           Assignment of Agreement.  The terms and conditions of this
Agreement shall inure to the benefit of any successors, assigns and other legal
representatives of the Company, and shall be binding upon Madison, its
successor, assigns and other legal representatives.
8.11         WAIVER OF JURY TRIAL.  IN ANY ACTION, SUIT, OR PROCEEDING IN ANY
JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH
KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW,
HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER
TRIAL BY JURY.
 


[Signature page follows]
13

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Confidential BTC Lending
Program Participation Agreement as of the Effective Date.


YIELD ENDURANCE, INC.
MADISON PARTNERS, LLC
 
 
 
 
 
 
Signature
Signature
 
 
David Lelong
 
 
 
Printed Name
Printed Name
 
 
Chief Executive Officer
 
 
 
Title
Title
 
 
3/12/18       Date
Date








14